DETAILED ACTION

The Amendment filed by Applicant on 04/22/2022 has been entered.

Claims 5, 11 and 18 are canceled.

New claim 19 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/22/2022 have been fully considered and they are found persuasive.

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

The rejection of claim(s) 1-4, 6, 8-14 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Goto, Atsushi, US 2016/0347872 A1 (hereinafter “Goto”) is withdrawn.
The rejection of claim(s) 15 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goto is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-4, 6-10, 12-17 and 19 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Goto.  Goto teaches a method for making a (meth)acrylic acid polymer comprising iodine transfer polymerization of an ethylenically unsaturated monomer (present as a 15 to 50 wt. % aqueous solvent) comprising (meth)acrylic, salt thereof, or combination thereof, in the presence of: (i) an azo polymerization initiator; (ii) an organoiodide; (iii) an iodide salt; and (iv) an aqueous solvent comprising 50 to 100 wt. % water for 1 minute to 48 hours at a temperature of 0 to 150°C. See Goto, Abstract; [0196] – [0205] (aqueous solvent), [0211] – [0221] (pertains to reaction conditions;  [0251] – [0252] (pertains to monomer selection); Example 35, Table 3 [(MMA(7200)/MAA(800), CP-I, organoiodide, NaI, polymerization conditions)]. Pertaining to claims 11-14 and 16-17, Goto teaches component equivalents (i.e., monomer, initiator, organoiodide, iodine salt) within the prescribe ranges. See Goto, Examples 35, 61 & 66. The present invention differs from Goto in that the present invention requires an aqueous solvent comprising 50 to 100 wt. % water, 0.05 to 1 equiv. initiator and 1.0 equiv. organo-iodide.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Goto to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh